— Appeal from order entered on February 21, 1961, granting plaintiff’s motion for summary judgment and directing an assessment of damages, unanimously dismissed, without costs. No opinion. The order of this court entered on May 23, 1961 is vacated. Order entered on February 21, 1961, denying defendants’ cross motion for a change of venue, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. The order of this court entered on May 23, 1961 is vacated. Order, entered on March 14,1961, granting motion to vacate defendants’ notice of examination, unanimously reversed, on the law and on the facts, without costs, and motion by plaintiff to vacate defendants’ notice to examine plaintiff before trial, denied, and the taking of the inquest by the plaintiff is stayed pending such examination, all upon condition, however, that defendants shall within 10 days of entry of order hereon duly file and serve a duly approved surety company bond in the sum of $50,000 conditioned for payment by defendants of any judgment recovered by plaintiff herein, with costs; and upon failure to so serve and file said bond, the order is in all respects affirmed. The foregoing is substantially in accordance with the considerations discussed on the argument. Plaintiff may have an examination of defendants before trial. Order settled. Motion to dismiss appeal denied as academic in view of disposition of appeal decided herein. The order of this court entered on May 23, 1961 (ante, p. 758), is vacated. Concur — Botein, P. J., Breitel, Eager and Bergan, JJ.